DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/17/2021. Claims 2-3, 11-12, and 18 were canceled before. Claims 1, 4-10, 13-17 and 19-25 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues, page 9 of the remarks, “the whitelist of authorized devices discussed by Jeyaram is independent from any information stored as transient properties of respective files as recited by claim 1.”
The Examiner respectfully disagrees. Transient properties are interpreted as attributes and properties of files including editors or modifiers of a file (e.g., user name) based on paragraph [0027] of the instant filed specification. In Jeyaram, management system 102 maintains a white-list of authorized devices or users that may add or retrieve data from storage system 104, paras 0019-0020 of Jeyaram. Furthermore, in Jeyaram, files may be stored in blocks having a fixed-block data layout. As an example, a 16 KB file may be stored in four data blocks within the storage system 104, para 0023. When the authentication sub-system 114 authorizes a client device 108 to store or write data in storage system 104 based on information such as a user identifier, para 0019, the authentication sub-system 114 identifies the user of the client device 108 as being 
Applicant argues, page 9 of the remarks, “Jeyaram does not discuss, nor does it suggest, the use of respective listing of the editors of the respective files as further recited by claim 1.”
The Examiner respectfully disagrees. The white-list of Jeyaram maintains a list of users that are authorized to store (e.g., write) data to the storage system 104 as well as retrieve data from the storage system 104, paras 0019-0020. Furthermore, in Jeyaram, files may be stored in blocks having a fixed-block data layout. As an example, a 16 KB file may be stored in four data blocks within the storage system 104, para 0023. When the authentication sub-system 114 authorizes a client device 108 to store or write data in storage system 104 based on information such as a user identifier, para 0019, the authentication sub-system 114 identifies the user of the client device 108 as being an editor of a file (the user is able to store or write to fixed-blocks of the storage system 104, para 0019.
In view of the foregoing remarks,, independent claims 1, 10, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 13-17 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 as amended requires among other things “respective system usernames of editors of respective files, …, to respective listings, … in response to determining that the editors of the respective files are members of a user group… enabled via an authentication provider …”.
The only instance of the word “authentication” is found in paragraph [0037] of the instant filed specification. However, paragraph [0037] does not support that the claimed authentication provider forms user groups with each respective file let alone append the respective usernames “to respective listings”. Rather, paragraph [0037] describes forming user groups at the granularity of the data storage system.
Independent claims 10 and 17 have similar recitations and these claims are rejected for the aforementioned reason.

Claims 13-16, 22-23, and 25 directly or indirectly depend from claim 1 and these claims are rejected for the same reason.
Claims 19-20 directly or indirectly depend from claim 17 and these claims are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 13, 17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US 2018/0260149 (“Zhou”) in view of Jeyaram et al. US 2020/0081644 (“Jeyaram”) and in further view of Levas et al. US 2003/0236977 (“Levas”).
As per independent claim 1, Zhou teaches A data storage system (FIG. 1 illustrates a networked computing environment 100 including computing system 101, device 120, and one or more instances of system 130, para 0016 and FIG. 1. Computing system 101 includes storage 102, para 0018, device 120 includes storage 124, para 0037, and system 130 includes storage 132, para 0032 and FIG. 1), comprising:
a memory that stores computer executable components (Storage 102 of computing system 101 stores an operating system, a file management program, a database management system etc., para 0020 and FIG. 1. Computing system 101 also includes an asynchronous copy management (ACM) program 200, para 0018 and FIG. 1);
a processor (FIG. 4 shows a computer system 400 representative of computing system 101, device 120, and system 130. Computer system 400 includes processor(s) 401, para 0074 and FIG. 4) that executes computer executable components stored in the memory (A processor, such as processor(s) 401, carry out aspects of the present invention including executing the ACM program 200, para 0082), wherein the computer executable components comprise:
a file analysis component (ACM (asynchronous copy management) program 200, para 0041) that extracts the system usernames of the editors of the respective files from the transient properties of the respective files (Referring to FIG. 2, at step 206, the ACM program 200 identifies a set of information associated with a received element of data, para 0043 and FIG. 2. The received element of data can be an entire file, para 0041. The information identified by ACM program 200 at step 206 of FIG. 2 can include a user ID or a process ID, para 0043 and FIG. 2. ACM program 200 receives one or more elements of data created, utilized, and/or modified or modified by an app executing on computing system 101, such as app 107, para 0041);
a priority assignment component (ACM program 200, para 0067) that assigns priority levels to respective editors of the editors of the respective files based on relative role criticality of the respective editors for the respective files and further assigns the priority levels to the respective files of the group of files based on the priority levels assigned to the editors of the respective files (ACM program 200 calculates a priority index percentage (PI %) for data based on a wait time in queue for a corresponding element of data divided by the RPO value related to the data. Examples of calculated PI % are illustrated in columns 306, 307, and 308 of Table 300, para 0067 and FIGS. 3a-c);
a replication queue component (ACM program 200, para 0073) that queues the respective files for replication in an order defined by the priority levels assigned to the respective files (FIG. 3c is an illustrative example of Table 300 for an instance of I/O queue 105, modified based on an asynchronous copy service utilizing various embodiments of the current invention. The depicted write prioritization strategy is based on decreasing PI % values that minimizes the out-of-sync conditions with respect to RPO values for the elements of data within an illustrative instance of I/O queue 105, para 0071 and FIG. 3c).
Zhou discloses all of the claimed limitations from above, but does not explicitly teach “an editor tracking component that respective system usernames of editors of of a group of files stored by the data storage system, to respective listings, stored as transient properties of the respective files, of the editors of the respective files in response to determining that the editors of the respective files are members of a user group, wherein the user group is established by functionality enabled via an authentication provided associated with the data storage system, and wherein the user group is configured for replication” and “appends”.
However, in an analogous art in the same field of endeavor, Jeyaram teaches an editor tracking component that (A management system 102 may comprise authentication sub-system 114, para 0019 and FIG. 1) respective system usernames of editors of respective files (A request to store data may include authentication information such as a user identifier, hardware identifier, a password, biometric information, credentials, and the like. Authentication sub-system 114 may compare the received authentication information to stored authentication information associated with client device 108 to authenticate client device 108 or a user of a client device 108. Authentication sub-system 114 may compare the hardware identifier or user identifier associated with client device 108 to a white-list of authorized devices or users that may add data to storage system 104 to determine if client device 108 is authorized to store data within storage system 104, para 0019. Files may be stored in blocks having a fixed-block data layout. As an example, a 16 KB file may be stored in four data blocks within the storage system 104, para 0023. When the authentication sub-system 114 authorizes a client device 108 to store or write data in storage system 104 based on information such as a user identifier, para 0019, the authentication sub-system 114 identifies the user of the client device 108 as being an editor of a file (the user is able to of a group of files stored by the data storage system (The physical storage devices may be used to store several different types of data, including, but not limited to, database objects, audio files, video files, documents, spreadsheets, data files, log files and the like, para 0003), to respective listings (Management system 102 maintains a white-list of authorized devices or users that may add or retrieve data from storage system 104, paras 0019-0020), stored as transient properties of the respective files, of the editors of the respective files (Transient properties are interpreted as attributes and properties of files including editors or modifiers of a file (e.g., user name) based on paragraph [0027] of the instant filed specification. Management system 102 maintains a white-list of authorized devices or users that may add or retrieve data from storage system 104, paras 0019-0020) in response to determining that the editors of the respective files are members of a user group (A request to store data may include authentication information such as a user identifier, hardware identifier, a password, biometric information, credentials, and the like. Authentication sub-system 114 may compare the received authentication information to stored authentication information associated with client device 108 to authenticate client device 108 or a user of a client device 108. Authentication sub-system 114 may compare the hardware identifier or user identifier associated with client device 108 to a white-list of authorized devices or users that may add data to storage system 104 to determine if client device 108 is authorized to store data within storage system 104, para 0019), wherein the user group is established by functionality enabled via an authentication provided associated with the data storage system (The white-list described in paragraphs [0019]-[0020] of Jeyaram is established by the management system 102 in conjunction with the authentication sub-system 114, para 0019-0020), and wherein the user group is configured for replication (The white-list described in paras 0019-0020 contains user names that are authorized to store (e.g., write) data to storage system 104 as well as retrieve data from storage system 104, paras 0019-0020. Data on first storage device is copied to a second storage device, para 0024. Accordingly, the authorized users as indicated by the white-list are able to copy data from the first storage device to the second storage device).
Given the teaching of Jeyaram, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Zhou with “an editor tracking component that respective system usernames of editors of respective files, of a group of files stored by the data storage system, to respective listings, stored as transient properties of the respective files, of the editors of the respective files in response to determining that the editors of the respective files are members of a user group, wherein the user group is established by functionality enabled via an authentication provided associated with the data storage system, and wherein the user group is configured for replication”. The motivation would be that the method and apparatus disclosed improve performance of storage systems, para 0001 of Jeyaram.
Zhou in combination with Jeyaram discloses all of the claimed limitations from above, but does not explicitly teach “appends”. Jeyaram explicitly teaches maintaining a white-list of authenticated users. Thus, when a new user is authenticated, the method of 
However, in an analogous art in the same field of endeavor, Levas teaches appends (Referring to FIG. 6, in step 604, an access control list is appended with the identity of a first user and the identity of a second user, para 0063 and FIG. 6).
Given the teaching of Levas, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Zhou and Jeyaram with “appends”. The motivation would be that the present invention allows trusted users to delegate secure access to others, eliminating the need for an IT administrator continually to create and manage lists of users, para 0021 of Levas. 
As per dependent claim 4, Zhou in combination with Jeyaram and Levas discloses the system of claim 1. Zhou teaches wherein the editor tracking component records a first system username of a first editor of a first file of the respective files in an extended attribute of the first file (Storage 102 includes information 104, para 0019 and FIG. 1).
As per dependent claim 5, Zhou in combination with Jeyaram and Levas discloses the system of claim 4. Zhou teaches wherein the priority assignment component assigns the first file a first priority level of the priority levels that is assigned to the first editor (ACM program 200 calculates a priority index percentage (PI %) for data based on a wait time in queue for a corresponding element of data 
As per claims 10 and 13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 5.
As per independent claim 17, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium, see paras 0082-0083 of Zhou.
As per dependent claim 21, Zhou in combination with Jeyaram and Levas discloses the system of claim 1. Zhou teaches wherein the priority assignment component assigns a first priority level of the priority levels to a first editor of the editors of the respective files at a first time and assigns a second priority level of the priority levels, distinct from the first priority level, to the first editor at a second time that is distinct from the first time (A user may have a preference to bias PI % values for some elements of data, such as biasing the PI % values for RPO values of 5 seconds or less by +10% to and biasing PI % values for elements of data with RPO values greater than 30 seconds by -15%, para 0014).
As per dependent claims 22-23, these claims are rejected based on arguments provided above for similar rejected dependent claim 21.
As per dependent claim 24, Zhou in combination with Jeyaram and Levas discloses the system of claim 21. Zhou teaches wherein the second time is associated with an elevation of user privileges of the first editor in the data storage system (FIG. 3c is an illustration of a table 300. As illustrated in FIG. 3c, APP1 
As per dependent claim 25, Zhou in combination with Jeyaram and Levas discloses the method of claim 23. Zhou may not explicitly disclose, but Jeyaram teaches wherein the first file and the second file are located in a same directory of the data storage system (Physical storage devices may store audio files, video files, data files, log files, and the like, para 0003. A virtual storage device may be generated that replicates a layout of a physical storage device, para 0004). 
The same motivation that was utilized for combining Zhou and Jeyaram as set forth in claim 23 is equally applicable to claim 25.
 Claims 6-9, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Jeyaram and in further view of Levas and in further view of Kesselman US 2011/0196873 (“Kesselman”). 
As per dependent claim 6, Zhou in combination with Jeyaram and Levas discloses the system of claim 1. Zhou discloses replication queue or I/O queue but there is a single replication queue in Zhou. Hence, Zhou, Jeyaram, and Levas does not explicitly teach “wherein the replication queue component queues the respective files by placing the respective files into respective replication queues of a group of replication queues, and wherein respective the replication queues are respectively associated with replication policies for respective ones of the priority levels”.
However, in an analogous art in the same field of endeavor, Kesselman teaches wherein the replication queue component queues the respective files by placing the respective files into respective replication queues of a group of replication queues, and wherein respective the replication queues are respectively associated with replication policies for respective ones of the priority levels (The priority queue is partitioned into a plurality of queues, para 0111. The replication module 224 receives an object to be inserted into a priority queue, wherein the object includes the unique identifier and a priority, para 0114 and FIG. 8. An object or a blob policy 326 may specify the number of copies of the blob to save, in what types of data stores the blob should be saved, locations where the copies should be saved, etc., para 0093).
Given the teaching of Kesselman, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Zhou, Jeyaram, and Levas with “wherein the replication queue component queues the respective files by placing the respective files into respective replication queues of a group of replication queues, and wherein respective the replication queues are respectively associated with replication policies for respective ones of the priority levels”. The motivation would be that the method and apparatus disclosed properly prioritize replication requests and execute them in a timely fashion while sustaining high loads, para 0004 of Kesselman. 
As per dependent claim 7, Zhou in combination with Jeyaram, Levas, and Kesselman discloses the system of claim 6. Zhou, Jeyaram, and Levas may not explicitly disclose, but Kesselman teaches wherein the computer executable components further comprise: a task scheduler component (A task server, para 0138) that schedules replication for the respective replication queues at time intervals corresponding to the priority levels associated with the respective replication queues (The replication module 224 then executes (1306) 
The same motivation that was utilized for combining Zhou and Kesselman as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Zhou in combination with Jeyaram, Levas, and Kesselman discloses the system of claim 7. Zhou, Jeyaram, and Levas may not explicitly disclose, but Kesselman teaches wherein the computer executable components further comprise: a replication component (The replication module 224, para 0097 and FIG. 4) that replicates the respective files in the respective replication queues to a secondary file storage site at times scheduled by the task scheduler component for the respective replication queues (The replication module 224 then executes (1306) replication requests in the list of replication requests in priority order. The replication module 224 executes (1306) the replication requests corresponding to the replication queue in priority order by transmitting the replication requests to the task server for execution, para 0138 and FIG. 13. The replication requests are replicated to a destination storage device, para 0135 and FIG. 13).
The same motivation that was utilized for combining Zhou and Kesselman as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Zhou in combination with Jeyaram, Levas, and Kesselman discloses the system of claim 8. Zhou, Jeyaram, and Levas may not explicitly disclose, but Kesselman teaches wherein the replication component identifies at least a first replication queue and a second replication queue of the respective replication queues scheduled by the task scheduler component for replication at a same time and replicates the respective files in the first replication queue and the second replication queue in an order determined by the priority levels associated with the first replication queue and the second replication queue (The replication module 224 then executes (1306) replication requests in the list of replication requests in priority order. The replication module 224 executes (1306) the replication requests corresponding to the replication queue in priority order by transmitting the replication requests to the task server for execution, para 0138 and FIG. 13). 
The same motivation that was utilized for combining Zhou and Kesselman as set forth in claim 8 is equally applicable to claim 9.
As per dependent claims 14 and 16, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 6 and 9.
As per dependent claim 15, this claim is rejected based on arguments provided above for similar rejected dependent claims 7 and 8.
As per dependent claim 19, this claim is rejected based on arguments provided above for similar rejected dependent claims 7 and 8.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claim 9.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132